DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on November 05, 2021, claims 1-15  are submitted. Wherein, claims 1, 5-7, 10 and 12-15 are amended. Therefore, claims 1-15 are pending and ready for examination.
Claim Objections
Claims 1, 7 and 12 objected to because of the following informalities:  The claim limitations recites terms “and/or” and “such that”. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed on February 11/05/2021, with respect to claims 1-15 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended limitations in claim 1, lines 31-34, claim 7 lines 23-25 and claim 12 lines 28-30 are not being adequately explained in the instant specification. There is insufficient written description to determin if the inventors had possession of the concepts described by those limitations. However, if the applicant/applicants possess any reservation, are cordially invited to show said disclosure to the examiner.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 7 and 12, the phrase “a first connector configured to attach, using a wired connection, a removable communication accessory to the communication control apparatus through a second connector of the communication accessory” renders the claim indefinite because the first connector and the second connector are not defined in the claim, specification or in the associated drawing. The examiner failed to determine whether the first  connector and the second connector are interfaces or not. These findings make the claims vague and indefinite. Therefore, the claims are rejected under 35 USC 112 (b). For the purpose of the further prosecution the examiner interpret the connectors as interfacing. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2017/0064063 A1), hereinafter “Watanabe” in view of Singh et al. (US 2013/0318572 A1), hereinafter, “Singh”.
Regarding claim 1, Watanabe discloses: A communication control apparatus (fig 1A, the digital camera 100 includes a “control unit 101” equivalent to “communication control apparatus”, para [0034]), comprising: at least one processor and/or at least one circuit which functions as a first communication unit (fig 1A, the digital camera 100 includes a “control unit 101” equivalent to “communication control apparatus”, para [0034] include processor (CPU) function as a first communication unit, para [0027]); and 
a first connector configured to attach (fig 1A, “first wireless communication unit 110” equivalent to “first connector”, para [0031]), using a wireless connection, to the communication control apparatus through a second connector of the communication accessory (fig 1A and fig 2, para [0034], where, “first wireless communication unit 110” equivalent to “first connector” and “The digital camera 100 ... can communicate with an external apparatus via the first wireless communication unit 110”, fig 2, para [0056], where, “first wireless communication unit 210” equivalent to “second connector”, in fig 3C, para [0061], where, Camera 100 and external device 200 communicates wirelessly, Examiner’s Note: the “Control Unit 101” equivalent to “first communication unit” and “first wireless communication unit 110” equivalent to “first connector”, fig 1A and the “Control Unit 201” equivalent to ), 
the communication accessory including at least one processor and/or at least one circuit which functions as a second communication unit (fig 2, para [0045]-[0047], where, device 200 is equivalent to “a communication accessory”, comprises a control unit 201 which includes CPU which functions as a second communication unit) and supply power to the attached communication accessory for use in conducting communication by  the second communication unit (fig 1A, para [0031], where, operation unit 105 includes a power button to provide power for communication with the accessory apparatus); 
wherein the at least one processor and/or at least one circuit of the communication control apparatus (fig 1A and fig 2, para [0034], where, “first wireless communication unit 110” equivalent to “first connector” and “The digital camera 100 ... can communicate with an external apparatus via the first wireless communication unit 110”), further functions as: 
a control unit configured to perform control such that first wireless communication with an external apparatus is conducted via the first communication unit according to first setting information (fig 2, para [0056], where, “first wireless communication unit 210” equivalent to “second connector”, in fig 3C, para [0061], where, Camera 100 and external device 200 communicates wirelessly, Examiner’s Note: as per para [0004] of the instant specification, first setting is defined as the communication with the first wireless communication with an external apparatus is conducted via the first communication unit using wireless communication, in this case “Wireless Lan” is used); and 
a detection unit configured to detect a communication execution instruction about the second communication unit included in the communication accessory attached to the communication control apparatus by the first connector (fig 1A, control unit 101 equivalent to “detection unit”, para [0077], where, “The control unit 101 displays on the menu screen a message to the effect that the smart phone 200 has been detected and whether to register the apparatus, and accepts a user instruction by the operation unit 105”), 
wherein the control unit is configured to, in a case where the communication execution instruction is detected while the first wireless communication is being conducted according to the first setting information, stop the first wireless communication (fig 4, step S410, para [0075], where, “In step S410, the control unit 101 disconnects the wireless LAN connection with the smart phone 200, and stops operation of the first wireless communication unit 110. As described above, the SSID or authentication information necessary for establishing a connection by wireless LAN (equivalent to “first setting”) that was transmitted to the smart phone 200 differs each time the handover processing is executed”), and 
performs control 25793/010/3700865.1-2-PATENT25793.010 such that second wireless communication with the external apparatus is conducted via the second communication unit according to the first setting information (fig 1-2, 4 and 6, para [0078]-[0080], “In step S413, the control unit 101 performs pairing by transmitting, to the smart phone 200 via the near field wireless communication unit 112, a device address or authentication information necessary to establish a connection by Bluetooth”); 
wherein the control unit is configured to, in a case where the communication execution instruction is detected when the first wireless communication is not conducted, perform control such that third wireless communication with the external apparatus is conducted via the second communication unit according to second setting information different from the first setting information (fig 1A, para [0041]-[0042], if the data transmission between the digital camera and external device  is not possible the control unit 101 may enable the “second wireless communication unit 111” equivalent to “third wireless communication”), and 
wherein the first wireless communication with the external apparatus via the first communication unit is conducted in accordance with a predetermined communication method (fig 1-2, 4 and 6, para [0078]-[0080], “In step S413, the control unit 101 performs pairing by transmitting, to the smart phone 200 via the near field wireless communication unit 112, a device address or authentication information necessary to establish a connection by Bluetooth”); and the second wireless communication with the external apparatus via the second communication unit is conducted in accordance with the predetermined communication method (fig 1A-2, para [0007]-[0008], where, the digital camera 100 and the external apparatus 200  perform the communication using both wireless and Bluetooth in accordance with wireless communication methods and Bluetooth communication for low power consumption);  
	Watanabe does not explicitly teach: a first connector configured to attach using a wired connection a removable communication accessory.
	Singh teaches: a first connector configured to attach using a wireless connection a removable communication accessory (fig 1, para [0052], where, “Local network interfaces may include, for example, Multimedia Over Coax Alliance (MoCA) interfaces, Ethernet interfaces, universal serial bus (USB) interfaces, ... such as interface device 111 may provide a security monitoring service for example premise 102a using a private wireless network, public wireless network, wired network”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to use “a first connector configured to attach using a wired connection a removable communication accessory” taught by Singh into Watanabe in order to avoid the 

Regarding claims 3 and 10-11, Watanabe further teaches: The communication control apparatus (fig 1A, the digital camera 100 includes a “control unit 101” equivalent to “communication control apparatus”, para [0034]), and - 30 -1019119OUS01/P219-0105USthe control unit (Otani: fig 1A, Control Unit 101, para [0027], where, the control unit 101 includes “communication control unit CPU”), 
Watanabe does not explicitly teach: wherein the second communication device is configured to be capable of communicating using a second frequency band different from a first frequency band used for wireless communication by the first communication device is configured to, while wireless communication is being conducted by the first communication device determine whether the external apparatus supports the second frequency band  and in a case where the external apparatus supports the second frequency band, perform control such that wireless communication with the external apparatus is conducted using the second frequency band.
however, Singh teaches: wherein the second communication device is configured to be capable of communicating using a second frequency band (para [0029], where, “a wireless network broadcast in a 2.4 GHz frequency band may have a greater wireless broadcasting range than a wireless network broadcast in a “5 GHz frequency band” equivalent to “second frequency band”), different from a first frequency band used for wireless communication by the first communication device (para [0029], where, “a wireless network broadcast in a “2.4 GHz frequency band” (equivalent to “first frequency band”) may have a greater wireless broadcasting range than a wireless network broadcast in a “5 GHz frequency band” (equivalent to “second frequency band”) which is different than the first frequency band, para [0032]),
is configured to, while wireless communication is being conducted by the first communication device determine whether the external apparatus supports the second frequency band (fig 1, para [0025]-[0029], where, communication is being supported by both 2.4GHz and 5 GHz frequency band) and in a case where the external apparatus supports the second frequency band, perform control such that wireless communication with the external apparatus is conducted using the second frequency band (fig 1, para [0025]-[0029], where, external device 111 supports 5 GHz frequency band). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to use “wherein the second communication device is configured to be capable of communicating using a second frequency band different from a first frequency band used for wireless communication by the first communication device is configured to, while wireless communication is being conducted by the first communication device determine whether the external apparatus supports the second frequency band  and in a case where the external apparatus supports the second frequency band, perform control such that wireless communication with the external apparatus is conducted using the second frequency band” taught by Singh into Watanabe in order to avoid the negative user experience as a result of guiding the connection of a user's devices to a private wireless network.
Regarding claim 4, Watanabe discloses: wherein the control unit is configured to, in a case where the communication execution instruction is detected while the first wireless communication is being conducted, await predetermined switch-possible timing , and perform control such that, at the predetermined switch-possible timing, the first wireless communication is stopped and the second wireless communication is conducted (fig 4, step S410, para [0075], where, “In step S410, the control unit 101 disconnects the wireless LAN connection with the smart phone 200, and stops operation of the first wireless communication unit 110. As described above, the SSID or authentication information necessary for establishing a connection by wireless LAN (equivalent to “first setting”) that was transmitted to the smart phone 200 differs each time the handover processing is executed”, further, para [0005]-[0006]).
Regarding claim 5, Watanabe discloses: wherein the detection unit is configured to detect the communication execution instruction in response to attachment of the communication accessory to the first connector (fig 1A, control unit 101 equivalent to “detection unit”, para [0077], where, “The control unit 101 displays on the menu screen a message to the effect that the smart phone 200 has been detected and whether to register the apparatus, and accepts a user instruction by the operation unit 105”).
Regarding claim 6, Watanabe discloses: wherein the control unit is configured to, in a case where the communication accessory is removed from the first connector while the second wireless communication is being conducted  (fig 1A and 2, para [0033]-[0035], where, first connector is removed and communication is being conducted using second connector), perform control such that fifth wireless communication with the external apparatus is conducted via the first communication unit according to the second setting information (fig 1A-2 and 3B, para [0060], where, “NFC (Near Field Communication)” equivalent to “fifth wireless communication”).
Regarding claim 7, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing by the communication apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Arora discloses the memory and the processor.
Regarding claim 9, Watanabe discloses: wherein the detection unit is configured to, according to attachment of the second communication device while wireless communication by the first communication device is being conducted, detect the communication execution instruction about the second communication device (fig 1A-2, para [0007]-[0008], where, the digital camera 100 and the external apparatus 200  perform the communication using both wireless and Bluetooth in accordance with wireless communication methods and Bluetooth communication for low power consumption).
Regarding claims 12 and 13, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing by the communication apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Arora discloses the memory and the processor.
	Regarding claim 14, Watanabe discloses: The communication  control apparatus according to claim 1, wherein the first wireless communication and the second wireless communication are wireless LAN communication (fig 1A-2 and fig 3C, para [0061]-[0063]).
Regarding claim 15, Watanabe discloses: wherein the first communication device and the second communication device conduct wireless LAN communication (fig 1A-2 and fig 3C, para [0061]-[0063]).

Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2017/0064063 A1), hereinafter “Watanabe” in view of Singh et al. (US 2013/0318572 A1), hereinafter, “Singh”, further in view Ohhira et al (US 2018/0070407 A1), hereinafter, “Ohhira”.
Regarding claim 2, neither Watanabe nor Singh explicitly teach, however, Ohhira teaches: The communication control apparatus according to claim 1, wherein the control unit is configured to perform control such that an identical IP address is assigned to the external apparatus for the first wireless communication and the second wireless communication (Ohhira: para [0119] and [0127], where, “IP address is uniquely assigned to each device equivalent to “identical IP address is assigned to external device”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to use “wherein the control unit is configured to perform control such that an identical IP address is assigned to the external apparatus for the first wireless communication and the second wireless communication” taught by Ohhira into Watanabe in order to avoid the negative user experience as a result of guiding the connection of a user's devices to a private wireless network.
Regarding claim 8, neither Watanabe nor Singh explicitly teach, however, Ohhira teaches: The communication control apparatus according to claim 7, wherein the control unit is configured to, when starting wireless communication by the second communication device, assign an IP address set for the external apparatus in wireless communication by the first communication device to the external apparatus (Ohhira: fig 9 and 10, para [0075]-[0079]).
when starting wireless communication by the second communication device, assign an IP address set for the external apparatus in wireless communication by the first communication device to the external apparatus” taught by Ohhira into Watanabe in order to avoid the negative user experience as a result of guiding the connection of a user's devices to a private wireless network.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461


/KIBROM T HAILU/Primary Examiner, Art Unit 2461